 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26.

27

28

MCGREGOR W. SCOTT

United States Attorney

QUINN HOCHHALTER ; FI L E
Assistant U.S. Attorney

501 I Street, Suite 10-100

Sacramento, CA 95814 MAY: 34 2019

(916) 554-2700 CL
7 | eastent U.S istrict couRT

| | | ey N DISTRICT OF Ca 1A
| | TERR

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

:19-SW-230-DB
:19-SW-231-DB
:19-SW-376-AC
> 19-SW-377-AC
:19-SW-350-CKD
:19-SW-448-CKD
> 19-SW-449-CKD
2 19-SW-450-CKD

IN THE MATTER OF THE

APPLICATION OF THE UNITED STATES
OF AMERICA FOR SEARCH WARRANTS
CONCERNING:

A 2014 black Lincoln sedan with
CA license plate 7Z2SM535 and VIN
3LN6L2GK5ER80 9145;

BN DM HM DH DH NH NH PD

A 2013 brown GMC SUV with CA
license plate DISNYCA and VIN
1GKS2CE09DR239291;

REQUEST TO UNSEAL
SEARCH WARRANTS AND
SEARCH WARRANT

USPS Priority Mail Parcel 99470 AFFIDAVITS

1036 9930 0043 2071 40;

2304 Quail Meadow Drive,
Modesto, California 95355;

A 2013 gold GMC SUV with CA
license plate DISNYCA and VIN
1GKS2CE09DR239291,;

eee eee ee ese ee ae aes ee ee wee wee ee we

 

 

 

REQUEST TO UNSEAL
The search warrants in the above-captioned matters have been
executed and additional investigation resulted in a criminal
complaint and arrest warrant executed on May 23, 2019. As a result,

there is no need for the search warrants or search warrant affidavits

 

 
B® WwW NY FB

ur

o ~T Oo

10
11
12
13
14
15
16
17
-18
19
20
21
22
23
24
25
26
27

28

 

 

 

to remain under seal. Accordingly, the United States asks that the
Court order that the search warrants, search warrant affidavits, and

related case filings be unsealed.

DATED: May 31, 2019 | MCGREGOR W. SCOTT

OLS hore Lee Attorney

QUINN HOCHHALTER
Assistant United States Attorney

 

 
